DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 each recites on line 14 and line 6 respectively “the rotating differential case”.  However there is insufficient antecedent basis for “the rotating” differential case, since no “rotating” differential case has been previously set forth.  How does the differential case rotate?  For purposes of expediting prosecution “rotating differential case” will be interpreted as --differential case--.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peuterbaugh US 5,232,317.
In regards to claim 1, Peuterbaugh discloses a cutting tool (20) for machining a differential case (D), the cutting tool (20) being attached to a machining apparatus (38 and 40) and used to perform cutting on a spherical inner surface (S) of a differential case (D), the cutting tool (20) comprising: a shaft part (34); a cutting edge (of insert 42) laterally protruding from the shaft part (34); a fixing part (refer to the part of 34 fixed to 38) formed at one end side of the shaft part (34) and that is for fixing the shaft part to the machining apparatus; and a retaining part (refer to the retaining part of 34 retained by 40) formed at the other end side of the shaft part (34) and that is for retaining the shaft part (of 34) to be retained by the machining apparatus, wherein the cutting tool (30) is capable of cutting on the spherical inner surface (S) of the --differential case—(D) in a both-ends-held state in which both the fixing part and the retaining part are supported by the machining apparatus (see Figure 1).
In regards to claim 2, Peuterbaugh discloses the cutting tool (20) for machining a differential case (D) according to claim 1, Peuterbaugh also discloses that the cutting edge (of insert 42) has an arcuate shape (see Figure 4).
In regards to claim 3, Peuterbaugh discloses the cutting tool (20) for machining a differential case (D) according to claim 1, Peuterbaugh also discloses a machining apparatus (38 and 40); wherein the machining apparatus (38 and 40) for a differential case (D) is equipped with an engagement part engaged with the retaining part (see Figure 1, refer to a part of 40 on which retaining part is engaged to part 40).
In regards to claim 4, Peuterbaugh discloses the cutting tool (20) for machining a differential case (D) according to claim 1, Peuterbaugh also discloses a machining method for a .
Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walz US 7,096,563.
In regards to claim 1, Walz discloses a cutting tool (15) for machining a differential case (9), the cutting tool (15) being attached to a machining apparatus (see Figure 1) and used to perform cutting on a spherical inner surface (35) of a differential case (9), the cutting tool (15) comprising: a shaft part (36 and 39); a cutting edge (refer to cutting edge of cutting inserts as disposed on cutting tool 15) laterally protruding from the shaft part (36 and 39); a fixing part (36) formed at one end side of the shaft part (36 and 39) and that is for fixing the shaft part to the machining apparatus (see Figures 1 and 5); and a retaining part (39) formed at the other end side of the shaft part (36 and 39) and that is for retaining the shaft part to be retained by the machining apparatus (see Figures 1 and 5), wherein the cutting tool (15) is capable of cutting on the spherical inner surface (35) of the --differential case—(9) (note that the differential case 9 is capable of being rotated around axis 4, via drive 1) in a both-ends-held state (as in Figure 5) in which both the fixing part and the retaining part are supported by the machining apparatus (see Figures 1 and 5).
In regards to claim 3, Walz discloses the cutting tool (15) for machining a differential case (9) according to claim 1, Walz also discloses a machining apparatus (see 
In regards to claim 4, Walz discloses the cutting tool (15) for machining a differential case (9) according to claim 1, Walz also discloses a machining method for a differential case (9) using the cutting tool (15), wherein in a both-ends-held state in which both the fixing part and the retaining part are supported by the machining apparatus (as in Figures 1 and 5), the cutting edge (of cutting inserts on tool 15) is brought into contact with the inner surface (35/37) of the --differential case—(9) (note that the differential case 9 is being rotated around axis 4, via drive 1); and the cutting tool (15) is moved to perform cutting on the spherical inner surface (35) of the differential case while varying a contact position where the cutting edge and the inner surface of the differential case are held in contact with each other (note that since the cutting tool 15 axially moves repeatedly towards and backwards from inner surface then, the contact position between the cutting edge of the cutting insert disposed on tool 15 and the inner surface, is varied).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references disclose all of the limitations of at least claim 1:
Sattler US 3,389,454 
Calamia et al. US 6,220,794
Cavanaugh US 6,722,826
Wirtanen et al. US 2007/0116533
Ariyoshi US 5,207,749
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722